DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 9, 10 recites “subjecting the first region and/or the second region to normalization on the basis of a boundary line pixel value of the examination subject;”.  It is unclear what Applicant intends by this limitation.    How are the region(s) are normalized based on a boundary line pixel value?  The Examiner reads a boundary line pixel value, as meaning a pixel value for one or more pixels laying on a boundary line.  
The original disclosure (see pg. 11-12 for example) does not clarify the issue.  Page 11 states “In an embodiment, the case where both the first region and the second region are subjected to normalization is taken as an example for explanation. For instance, pixel values of all pixel points in the first region and the second region are all normalized to the range of 0 to 1 (or within any set pixel value 
Claim 8 and 17 recites the term “inverse normalization”.  It is not clear what this term means.  Normalization is the process of converting values to a range of [0 to 1] or some other predefined range.  So what is inverse normalization.  The disclosure merely mentions the term without defining it.
Claims 2-3, 8, 11-12, 17 are rejected as dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 ,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bullard (2013/0272495) in view of KWON (2010/0150473)
Bullard discloses 1. (Original) An X-ray image processing method, comprising: 
successively acquiring a first image and a second image of an examination subject with different exposure parameters; (Bullard “[0059] According to one embodiment, multiple exposures may be acquired within the duration of a single x-ray exposure. An FFDM device maybe programmed to acquire a sequence of images, the only difference between images being the frame integration time, which corresponds to the gain of 
.delta. S .delta. T ##EQU00004## 
mager, or a sequence of exposures may be determined such that the maximum image information is acquired using the minimum duration of x-ray exposure. This can be achieved by definition of a threshold where image information contributes more noise than signal. Alternatively, a sequence of images may be obtained by varying the exposure level is between images, by varying the x-ray beam energy, the x-ray tube current or a combination of one or more of these parameters. To allow a sequence of images to be acquired without extending the duration of the imaging, the detector used must have a high read-out speed, for example 5 or more frames per second. Lengthening the imaging time would increase the risk of patient motion.”;)
Bullard [0069, “where J and W are pre-processed image and weight respectively. The pre-processed image is obtained by: 
J=(L-L.sub.min)/(L.sub.max-L.sub.min) (2) ”] discloses pre-processing images using Normalization  and determining weights on a pixel by pixel basis and fusing [such as “[0067], (b)Alternatively, summation of each image may be performed according to a weighting map, where the contribution from each image is varied over X and Y, according to some means of a priori image content analysis.”)

Bullard does not expressly disclose segmentation and doing the algorithm in segmented regions in particular  “determining a boundary line of the examination subject in the second image, the boundary line dividing the second image into a first region and a second region; 
subjecting the first region and/or the second region to normalization on the basis of a boundary line pixel value of the examination subject; 
determining, in the first image, a third region and a fourth region corresponding to the first region and the second region respectively, according to a pixel point coordinate correspondence relationship between the first image and the second image; and 
allocating weighting factors for the first to the fourth regions respectively, and fusing the first region with the third region and the second region with the fourth region on the basis of the weighting factors, to form a third image.”

	Kwon discloses 
“determining a boundary line of the examination subject in the second image, the boundary line dividing the second image into a first region and a second region;  (Kwon, “[0045] Then, one or more areas of interest are set (in 420). At this time, the area of interest may be an area focused automatically when the image is acquired, or may be set based on information about extracted edge components or according to a user's input. That is, according to an edge component extracting method, for example, extracting the contour of a person's face or the edge of a certain object, an area where a specific object is located may be set as being an area of interest.”, the edge component being the boundary; see also Fig. 3)
subjecting the first region and/or the second region to normalization on the basis of a boundary line pixel value of the examination subject; (Bullard Normalizes the entire image which includes the first and second regions from Kwon and the boundary line *It is not clear what “normalization on the basis of a boundary line pixel value” means, therefore it will not be addressed)
determining, in the first image, a third region and a fourth region corresponding to the first region and the second region respectively, according to a pixel point coordinate correspondence relationship between the first image and the second image; and (Kwon, “[0046] Then, the HDR image or the plurality of images captured with different exposure settings are combined and blended with respect to each area of interest to generate a plurality of multi-exposure images. Referring back to FIG. 4, a weight to perform the image blending is generated at each area of interest (in 430), and the HDR image or the plurality of images captured with different exposure settings are processed according to the weights, so that a plurality of multi-exposure images are generated (in 440).”)
allocating weighting factors for the first to the fourth regions respectively, and fusing the first region with the third region and the second region with the fourth region on the basis of the weighting  (Kwon, “[0046] Then, the HDR image or the plurality of images captured with different exposure settings are combined and blended with respect to each area of interest to generate a plurality of multi-exposure images. Referring back to FIG. 4, a weight to perform the image blending is generated at each area of interest (in 430), and the HDR image or the plurality of images captured with different exposure settings are processed according to the weights, so that a plurality of multi-exposure images are generated (in 440).”)

	Claims 9-10 are rejected under similar grounds as claim 1.

Allowable Subject Matter
Claim 4-7 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261.  The examiner can normally be reached on M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662